Exhibit 10.18

 

Amendment to the 1991 Employee Stock Incentive Plan  

 

The third paragraph of Section 3 of the 1991 Plan is deleted in its entirety and
replaced with the following:

 

In the event of any merger, reorganization, consolidation, recapitalization,
extraordinary cash dividend, Stock dividend, Stock split or other change in
corporate structure affecting the Common Stock, the Committee shall make an
equitable and proportionate substitution or adjustment in the aggregate number
of shares reserved for issuance under the Plan, in the number and option price
of shares subject to outstanding Options granted under the Plan, in the number
and purchase price of shares subject to outstanding Stock Purchase Rights under
the Plan, and in the number of shares subject to other outstanding awards
granted under the Plan, provided that the number of shares subject to any award
shall always be a whole number. Such adjusted option price shall also be used to
determine the amount payable by the Corporation upon the exercise of any Stock
Appreciation Right associated with any Stock Option.

 

 

 